Mr. Justice Bob delivered the opinion of the court: The claimant, John Kramer, employed as a laborer on State Highway No. 98 claims damages in the amount of Two Thousand Dollars. On the 11th day of July, 1932, while so employed, he alleges that he was ordered by his foreman to lift and propell a wheelbarrow so heavily loaded with dry gravel that a hernia and rupture of the right groin was produced. Because of this injury, it is claimed that an operation was necessary and that he became liable for medical services and attention in the aforesaid sum. It has been stipulated and agreed by and between the claimant, by his attorneys, Senift and Toohill, and the State of Illinois, by Otto Kerner, Attorney General, that the cause be dismissed. It is therefore dismissed, as per the motion to dismiss filed in this court on March 9, 1933.